Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 7-12, 18, 20, 22-26, 31, 35, 38-41 and 50 are currently pending in a Response of 08/24/2022. Claims 25, 26, 31 and 35 have been withdrawn and thus, claims 1, 7-12,18,  20, 22-24, 38-41 and 50 are being examined. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/24/2022 before the mailing date of the current final action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. Please note that foreign language documents have only been considered to the extent that an English language abstract, translation of statement of relevance has been provided to the examiner. Thus, only they are considered to the extent those have been provided.  Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy thereof is enclosed herewith. 

Withdrawn objection/ rejections:
Applicant's amendments/arguments/Rule 1.132 Declaration filed 08/24/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

New Grounds of Rejections --- as necessitated by amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, “the oil” recited in claim 50 lacks of antecedent basis, because ambiguity arises to determine whether a dependent claim (the/said) limitation refers to  one or more than one element that is previously presented, either in the same claim or a preceding claim. See also MPEP 2173.05(e). Applicant may amend the claims to recite either “the at least one oil” or “said at least one oil”. Appropriate correction is requested. 


Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 7-12, 18, 20, 22-24, 38-41 and 50 are rejected under 35 USC 103 as being obvious over Rigassi et al. (US2008/0279940A1) in view of Liang et al. (CN103110582A, IDS of 08/02/2019).

Applicant claims including the below claim 1 filed on 08/24/2022. 
1. (currently amended) A cannabinoid-loaded formulation, [free of water, the formulation] comprising at least one oil comprising medium chain triglycerides (MICT), the oil being in an amount of between about 0.5 wt % and 20 wi %, at least one hydrophilic surfactant, at least one co-surfactant, at least one solvent in an amount of ne-more than between 0 wt % and 15 wt %, and at least 0.1 wt Y% of atteast-one-cannabinoid ebtained+trom-a-cannabis-plant-part one of more of cannabigerolic acid (CBGA) ... … (triOH-THC),  the formulation being in form of a microemulsion having a droplet size of between about 5 nm and about 100 nm, [[concentrate form,] being in concentrate form free of water, and [[is]] being fully dilutable by an aqueous diluent.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Rigassi teaches a spontaneously dispersible pharmaceutical composition, e.g., microemulsion or microemulsion preconcentrate comprising cannabinoid receptor binding compound, and carrier medium comprising a lipophilic component, a surfactant, and optionally a hydrophilic component, and process for the preparation of a microemulsion (claims 1, 4, 9, 10 and 17 of prior art); the cannabinoid compound includes naphthalene-1-yl-(4-pentyloxynaphthalen-1-yl)-methanone (Compound A) in an amount of about 0.05 to about 20% (claims 2-3 and 8 of prior art)in which the range of Rigassi overlaps the instant range of at least 0.1% or about 0.1 and 12%; the hydrophilic component includes PEG, transcutol (diethylene glycol monoethyl ether) or triethyl citrate in an amount of about 5 to about 60% which overlaps the instant range of about 30-85% (claims 6 & 8 of prior art); the co-surfactant includes PEG-hydrogenated castor oil or polyoxyethylenesorbitan-fatty acid ester in an amount of about 5 to about 90% which overlaps the instant range of about 1 to about 50% (claim 7 of prior art); and the lipophilic component includes medium chain fatty acid triglyceride (MCT, e.g., Miglyol 812) in an amount of  about 5 to about 85% or 17% which overlaps the instant range of about 0.5 to about 20% or about 0.5 to about 10% ([0143] and claim 5 of prior art); the microemulsion may be administered enterally, for example orally or solution in the form of drink (e.g., [0128]-[0129]); and the active agent may be present in a composition in an amount of e.g., about 0.05% to about 20% ([0031]) which overlaps the instant range of at least 0.1%. 

    PNG
    media_image1.png
    410
    709
    media_image1.png
    Greyscale

The above one embodiment (e.g., Example 5) is directed to microemulsion preconcentrate as follows where the amount 5% of Compound A reads on the instant amount of at least 0.1% or within about 0.1 to 12%; Cremorphor RH 40 reads on the instant hydrophilic surfactant and its amount of 42.5% is within about 30-about 85%, and Transcutol HP reads on the instant co-surfactant and its amount of 25.5% is within about 1-50%, and ratio of Cremophor RH 40 to Transcutol HP being about 1.66 (=42.5 to 25.5) which is within between about 1:1 and 6:1; Miglyol 812 reads on the instant MCT; ethanol reads on the instant solvent, and the preconcentrate is free of water, and microemulsion concentrate is fully diluted in an aqueous medium such as gastric acid environment ([0009], [0131] and claim 17 of prior art); and the microemulsion is contained in pharmaceutical composition (abstract and claim 9 of prior art) (instant claims 1 (in part), 11, 18, 38, 41 and 50).  
Rigassi further teaches a lipophilic component including glyceryl mono-C6-14 or C16-18 fatty acid esters, vegetable oils, e.g., almond oil, olive oil, corn oil, sunflower oil, safflower oil, glycerol, oleic acid, mono, di, triglycerides, ethoxylated fatty acids, ethyl oleate, etc. ([0036]-[0054] and [0077])(instant claims 7-8); the surfactant component includes hydrogenated castor oils such as Cremophor, polyoxyethylene sorbitan fatty acid esters such as Tween 20 (=POE 20 sorbitan monolaurate), Tween 40 (=POE 40 sorbitan monopalmitate, Tween 80 (=POE 80 sorbitan monooleate, phospholipid, etc. ([0089]-[0090] and [0113]) and its amount of about 5 to about 90% overlaps the instant range of between about 30 and 85% (instant claims 9 and 12); the co-surfactant includes diglycerides, polyoxyethylene fatty ester, Transcutol ([0042], [0044], [0057]-[0059] and Example 4) in which Transcutol is used in an amount of 25.5% that is within between about 1 and 50% (instant claim 10); a microemulsion is brought into contact with e.g., the gastric juices of a subject after oral administration ([0009]) which reads on the claimed gastric acid environment and droplets of mean diameter of less than about 200nm which overlaps the instant range of between about 5 and about 30 nm and thus overlapping range of microemulsion would make cannabinoid compound geometrically and physically integrated into the lipophilic component, devoid of evidence to the contrary (instant claim 20); the composition is provided in the form of capsules, e.g., soft capsule ([0129])(instant claim 39); and the microemulsion composition is administered enterally, e.g., orally ([0128]) (instant claim 40). The microemulsion is useful for the treatment or prevention of chronic pain, especially inflammatory disease, cancer pain, spasm  (abstract and [0001]). 
	However, Rigassi does not expressly teach cannabinoid species of instant claim 1. The deficiency is cured by Liang. 
Liang teaches microemulsion for pharmaceutical preparations comprising the following components in percentage by weight: (a) 0.01wt%-30wt% of the cannabinol compound which overlaps the instant range of at least 0.1% or about 0.1 to 12% (cannabinol and its amount of instant claims 1 and 18) and the cannabinol compounds includes cannabinol, cannabidiol or tetrahydrocannabinol (THC) wherein the cannabinol is found in cannabis plant (instant claims 1 and 24 – cannabinol species) (b) 0.01wt%-30wt% of oil phase which overlaps the instant range of about 0.5 to about 20% of about 0.5 to 10% (instant claims 1 and 50 – oil and its amount), wherein the oil phase is selected from one or more of vegetable oil such as soybean oil, fatty acid ethyl ester, fatty acid isopropyl ester, fatty acid glyceride and fatty acid polyethylene glycol glyceride, MCT, ethyl oleate, isopropyl myristate, caprylic/capric triglyceride (=MCT), or oleic acid, polyethyleneglycol glyceride (instant claims 1, 7 and 8– oil and its amount) (c) 0.01wt%-60wt% of at least one or more surfactant which overlaps the instant range of about 30 to 85% wherein the surfactant is selected from one or more of polyoxyethylene ether castor oil, polyoxyethylene hydrogenated castor oil, poloxamer, fatty acid polyethylene glycol glyceride, polyoxyethylene dehydrated sorbitol aliphatic ester, e.g., Cremophor RH40, PLURONICS F87, caprylic/capric polyethyleneglycol glyceride, Tween80 or phospholipid (surfactant and its amount of instant claims 9 and 12), and (d) 0.01wt%-40wt% of co-surfactant which overlaps the instant range of about 1 to 50% wherein the co-surfactant is selected from one or more of alcohol, ethanol, polyols (such as propylene glycol, glycerol, polyethylene glycol), isopropyl alcohol, dimethyl isosorbide, isopropenyl carbonate, diethylene glycol monoethyl ether, tetrahydrofuran polyglycol ether and glycerol (co-surfactant of instant claims 1 and10), and thus the ratio of surfactant (0.01-60%) to co-surfactant (0.01 to 40%) would overlap the claimed ratio of about 1:1 to 6:1 (instant claim 11) and the balance being water or deionized water (abstract, Example 12 and claims 1-4 and 7, and oil phase section). The particles of microemulsion has generally 10-100nm (page 1 of prior art) which overlaps the instant droplet range of about 5 to about 100nm or about 5 to about 30nm (instant claims 1 and 20 – particle size). Liang further teaches that the microemulsion is thermodynamically stable, isotropic, transparent dispersion that two kinds of immiscible liquid generate under the effect of surfactant molecule interfacial film, and be generally to be formed suitable ratio is spontaneous by oil phase, surfactant, co-surfactant and water, and viscosity is low (see background of the prior art); and the pharmaceutical composition can be provided in the form of topical ointment or transdermal form, etc.(see page  2) (instant claim 38) in the form of e.g., ointment and paste which means topical application (instant claims 39-40); and the composition further comprises water, solvent which reads on the claimed carrier or diluent (instant claim 41), plasticizer, lubricant and transdermal enhancer, etc. (page 2); and the microemulsion containing cannabinol is useful to treat anti-inflammatory, analgesia, preventing or arresting vomiting, antitumor, spasmolytic or anxiety (see background of the invention).  
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Rigassi is that Rigassi does not expressly teach cannabinoid as instantly claimed. The deficiency is cured by Liang. 
2. The difference between the instant application and the applied art is that the applied art does not expressly teach the exact ranges of ingredients.
3. The difference between the instant application and Rigassi in view of Liang is that Rigassi in view of Liang does not expressly teach stability of formulation in gastric acidic environment of instant claims 22-23; and the formulation reduces the rate of transformation of the CBD into THC of instant claim 24.
4. The difference between the instant application and the applied art is that the applied art does not expressly teach the claimed additional oil/surfactant/co-surfactant species other than the species of the applied art. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from pharmacy, physiology and chemistry— without being told to do so.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been obvious to replace cannabinoid receptor binding naphthalene derivative of Rigassi with various species of cannabidiol of Liang. 
One of the ordinary person would have been motivated to do so because 1) such replacement would have yielded no more than predictable results e.g., anti-inflammatory activity because both compounds would be equivalent in function; and 2) replacing naphthalene chemical compound with natural plant extract of cannabidiol would have had less side effects and toxicity, devoid of evidence to the contrary.  

2. Regarding the instant ranges of ingredients, they overlaps or inside the instant ranges as noted above. Accordingly, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
3. Rigassi teaches the microemulsion preconcentrate contacts gastric juices of a subject after oral administration to spontaneously or substantially spontaneously forms a microemulsion in the gastric juice ([0009]-[0010], [0012] & [0015]). However,  Rigassi does not expressly teach the formulation stabilizes cannabinoid in gastric fluid acidic environment of instant claims 22-23 and the formulation reduces the rate of transformation of the CBD into THC of instant claim 24, the combined applied art teaches the same ingredients and their overlapping amounts in oral administration and microemulsion concentrates contact gastric juices to form spontaneously microemulsion in that gastric juice, and thus the formulation of prior art would implicitly stabilize cannabinoid under gastric fluid and reduce the rate of transformation of the CBD into THC in the absence of evidence to the contrary. That is, the claimed features are a natural result of the combination of elements. In this regard, please see Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). (inherency is limited when applied to obviousness and is present only when the limitation at issue is the “natural result” of the combination of prior art elements; quoting In re Oelrich, 666 F.2d 578, 581 (CCPA 1981)).  See also In Sandoz Inc. v. EKR Therapeutics, LLC, IPR2015-00008, slip. op. at 6 (Apr. 24, 2015), the Board found that "Petitioner's inherency argument also fails," and cited Par for the proposition that "[(Inherency may supply a missing claim limitation in an obviousness analysis" only if "the limitation at issue necessarily must be present, or the natural result of the combination of elements explicitly disclosed by the prior art. 
4. The species of oil/surfactant/co-surfactant species other than the prior art species would be respectively equivalent and thus those species would be obvious variation, and selecting certain species is a matter of choice or design and would have yielded no more than predictable results, devoid of evidence to the contrary.  

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments and the filed Declaration have been fully considered, but are not persuasive. 
Applicant argues that there is nothing in the cited prior art references that would lead ordinary artisan in the art to expect that the preconcentrate water-free carrier of Rigassi, which is adapted for the “highly specific difficulties” of naphthalene derivatives, would be effective for natural plant extracts of cannabidiol or the cannabinoids of claim 1 which differ structurally and sterically from the naphthalene derivatives of Rigassi; there is nothing in the cited references that would suggest or make obvious the microemulsion-free-of-water structure of instant claim 1 because Rigassi discloses microemulsion preconcentrates, namely, formulations that form microemulsions once diluted with water ([0009]-[0010], [0015] and working Examples 1-18); applicant shows in the Declaration that when replacing the naphthalene derivatives by cannabidiol (CBD) in the formulations of Rigassi, no structure is obtained in the preconcentrate and no microemulsion is obtained in the water-diluted formulations, and that is, as shown in the Declaration, replacing compound A with CBD does not yield a microemulsion structure in the waterless formulation; Rigassi deals with different compound and thus, the ordinary artisan would not have expected that the preconcentrate formulations of Rigassi could form Applicant’s claimed microemulsion structure without the presence of water and on the other hand, the claimed invention stabilizes the cannabinoid; Rigassi would not suggest or make obvious oil component of claim 50 because the embodiments of Rigassi include only three specific oils (corn oil glycerides, isopropyl myristate and miglyol 812), and Rigassi at [0078] that a very broad theoretical broad oil content (5-85%) and all preferred ranges are over 10%.  
The Examiner responds that what the relied on from Rigassi was microemulsion preconcentrate without water, and when the microemulsion preconcentrate is under aqueous environment such as gastric fluid, it spontaneously forms microemulsion, and therefore, microemulsion preconcentrate free of water reads on the claimed microemulsion formulation which is dilutable by aqueous medium after oral administration. That is, please note that the microemulsion preconcentrate free of water of Rigassi is orally administered and then contacts into with the gastric juices of a subject to spontaneously form microemulsion([0009]) and accordingly, the microemulsion preconcentrate clearly reads on the claimed waterless microemulsion. The secondary reference Liang discloses natural plant derived-cannabinoid for the same intended purpose as in Rigassi and Liang discloses surplus is water or deionized water and thus, the person skilled in the art knows that the content of water can be adjusted to obtain a water-free microemulsion, and Rigassi and Liang both require oil, surfactant, co-surfactant, solvent, and therefore, there is motivation to replace Compound A (=cannabinoid receptor biding compound) of Rigassi with cannabinoid of Liang in order to e.g., have less side effects of natural cannabinoid plant comparing with synthetic compounds). 
Further, it appears that the filed Declaration did not provide a fair comparison between Rigassi and the claimed invention because microemulsion preconcentrate of Rigassi does not have to contain 90% water (Fig. 1B) because [0009] of Rigassi discloses microemulsion preconcentrate free of water is orally administered, and thus, the comparison in the Declaration should have made between Fig. 1A (Rigassi microemulsion preconcentrate) and Fig. 1C (the claimed invention), and since Rigassi discloses microemulsion offers transparent appearance ([0009] of Rigassi), the claimed transparency result would be expected form the teachings of Rigassi. 
Further, Rigassi teaches preferred oil amount of about 10% to about 60% ([0078]) of Rigassi and “about 10%” of preferred range touches the ~10% of instant claim 50. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the absence of criticality evidence, the claimed oil range is obvious over Rigassi. It is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (“the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered”) (quoting In re Lamberti, 545 F.2d 747, 750 (C.C.P.A. 1976)).
Lastly, since Rigassi in view of Liang would achieve the claimed invention, the capability of stabilizing cannabinoid would be implicit as noted above
 In light of the foregoing, applicant’s arguments are not persuasive.  
 
Conclusion
All the examined claims are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613